DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered. 

Claim Status
The amendment of 05/06/2021 has been entered. Claims 1-6, 9-19, and 22-26 are pending in this US patent application. Claims 14-19 and 22-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2020.
Claims 1-6, 9-13, and 25-26 are currently under examination and were examined on their merits.


Withdrawn Objections/Rejections
	The rejections of claims 11 and 26 under 35 U.S.C. 112(b) as set forth in the previous Office action are withdrawn in light of the amendment of 05/06/2021, which corrected the indefinite language in previous claims 11 and 26.

Claim Interpretation
	Claim 25 recites a kit comprising a container containing carbon nanoparticles with larvicidal bacteria attached, along with instructions for suspending the cells in a liquid medium. MPEP § 2111.05 states that, if a limitation is directed to printed matter, the Examiner must determine if the matter is functionally or structurally related to the associated physical substrate. If a new and unobvious functional relationship between the printed matter and the substrate does not exist, USPTO personnel need not give patentable weight to printed matter. Where the printed matter and product do not depend upon each other, no functional relationship exists. MPEP § 2111.05(I)(B) specifically cites a kit containing a set of chemicals and a printed set of instructions for using the chemicals as an instance in which the instructions are not related to the particular set of chemicals and no functional relationship exists. As such, any prior art that recites a container comprising the claimed carbon nanoparticles with attached larvicidal bacteria as recited in instant claim 25 will be interpreted to read on the entirety of claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 9-10, 12-13, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 5698210 granted to Levy, issued 12/16/1997, in view of He et al., Colloids and Surfaces B: Biointerfaces 87: 326-332 (2011).

Levy teaches compositions of matter for treating aquatic organisms in a column of water (see entire document, including column 3, lines 13-15; cf. claim 12). The composition comprises a bioactive agent and at least one carrier component (column 5, lines 42-45). The bioactive agent can include Bacillus thuringiensis israelensis and Bacillus sphaericus (column 8, lines 64-66; column 9, lines 13-20; cf. claims 1-4 and 25). The carrier can include corn cob grits (column 6, lines 64-65) and granular or powdered carbon particulate materials (column 7, lines 10-14; cf. claims 9 and 10). The carriers can be combined to alter or enhance the performance characteristics of a composition, two, three, or four carriers being especially suitable in this regard (column 7, lines 26-29). The various components are selected to sink or float so that each complex or composition will permeate and remain in any planar or volumetric segment of a water column for a period of time sufficient to effectively treat a population of aquatic organisms (column 6, lines 5-9). 

However, Levy does not teach that the carbon particles are carbon nanoparticles.

He teaches the hydrothermal synthesis of spherical carbon nanoparticles with a diameter of 70-100 nm (see entire document, including page 328, right column, paragraphs 1 and 2; cf. claims 1, 6, and 26; the size range of He shares a value with the prima facie case of obviousness exists; see MPEP § 2144.05 (I)). The nanoparticles contain both amorphous carbon and crystalline graphite (page 331, left column, paragraph 2; cf. claim 26). The nanoparticles contain carbonyl, hydroxyl, and carboxylic groups (page 331, left column, paragraph 4; cf. claim 26; the Examiner notes that the presence of these groups throughout the nanoparticle would intrinsically result in at least one of the groups present in a region of the nanoparticle that can be interpreted as the “shell”; the Examiner further notes that claim 26 does not place any limits on which fractions of the nanoparticle are the “shell” and which are the “core”). The nanoparticles disperse freely in water (page 331, right column, paragraph 3; cf. claims 13 and 26; particles dispersed freely in water are miscible but have not dissolved [“…wherein the hydrothermally-generated carbon nanoparticles are insoluble in water”]).

While Levy does not teach that the particulate carbon used as a carrier for the Bacillus thuringiensis israelensis and Bacillus sphaericus is a carbon nanoparticle, it would have been obvious to one of ordinary skill in the art to use carbon nanoparticles as a carrier for the bacterial bioactive agents of Levy because Levy teaches that any particulate carbon material can be used as a carrier and that the permeation of the water with the material is important for treating the aquatic organisms. In addition, He teaches carbon nanoparticles that can disperse freely in water. One of ordinary skill in the art would have a reasonable expectation that using the carbon nanoparticles of He as the particulate carbon carrier material in Levy’s composition comprising particulate carbon, corn cob grits, and Bacillus thuringiensis israelensis and Bacillus sphaericus for 
Regarding the attachment of the nanoparticles to the bacteria as recited in instant claims 1 and 25, the Examiner notes that the instant specification indicates that larvicidal bacteria attach via electrostatic bonding to carbon nanoparticles when the bacteria and nanoparticles are admixed in suspension (specification as filed, page 4, line 35, to page 5, line 2). As discussed above, the dispersal of a composition comprising the bacterial bioactive agents of Levy and the carbon nanoparticles of He into a container of water to serve as a larvicide would be obvious in light of the teachings of Levy and He, as both Levy and He teach such dispersal. The instant specification indicates that the dispersal rendered obvious by Levy and He would intrinsically result in the attachment of at least one carbon nanoparticle to at least one bacterium as recited in instant claims 1 and 25. Similarly, inclusion of the corn cob grits of Levy in the composition with the bacteria and the carbon nanoparticles would intrinsically result in the formation of at least one bond between the corn particles and the bacteria-nanoparticle composite for at least some length of time as required by instant claims 9 and 10.
He does not explicitly teach that the nanoparticles containing both amorphous carbon and crystalline graphite contain turbostratic graphite as recited in instant claim 26. However, the instant specification indicates that the presence of graphitic features in a hydrothermally-generated carbon nanoparticle is a function of the temperature used to produce the nanoparticle (see specification as filed, page 14, lines 1-5). As discussed In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. Even if, arguendo, the nanoparticles of He do not contain any turbostratic graphite, the temperature used to produce the nanoparticles would be a matter of routine optimization and would influence the structure of the carbon in the nanoparticles.

Therefore, claims 1-4, 6, 9-10, 12-13, and 25-26 are rendered obvious by Levy in view of He and are rejected under 35 U.S.C. 103.

Claims 1-6, 9-13, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 5698210 granted to Levy, issued 12/16/1997, in view of He et al., Colloids and Surfaces B: Biointerfaces 87: 326-332 (2011), and Siegel et al., J. Am. Mosquito Control Ass’n. 17(1): 33-41 (2001) (cited on the IDS filed 07/18/2018).

Bacillus sphaericus used in the insecticidal material.

Siegel teaches VectoBac and VectoLex, mosquito larvicides containing Bacillus thuringiensis israelensis and Bacillus sphaericus strain 2362, formulated on corncob granules sized 8-10 mesh and 10-14 mesh, respectively (see entire document, including page 33, right column, paragraph 2, and page 35, left column, paragraph 1; cf. claims 5 and 11). 

While Levy and He do not teach the B. sphaericus strain or the corn cob particle size in the composition comprising larvicidal bacteria including B. sphaericus, carbon nanoparticles, and corn cob grits rendered obvious by their teachings, it would have been obvious to one of ordinary skill in the art to use B. sphaericus strain 2362 and corn cob particles sized 8-10 mesh or 10-14 mesh because Siegel teaches that these are used in mosquito larvicides. One of ordinary skill in the art would have a reasonable expectation that using the B. sphaericus strain 2362 and corn cob particles sized 8-10 mesh or 10-14 mesh of Siegel in the composition comprising larvicidal bacteria including B. sphaericus, carbon nanoparticles, and corn cob grits rendered obvious by Levy and He would successfully result in the production of a composition that can disperse a bacterial insecticide agent throughout a column of water.



The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Levy in view of He. Applicant states that claim 1 has been amended to recite nanoparticles 150-700 nm in diameter, which Applicant states does not fall within the size range taught by He. Applicant has submitted the Declaration of Andrei Stanishevsky, filed 05/06/2021, to show that carbon nanoparticles with a size 
The Examiner notes that, contrary to Applicant’s assertion, the instant claims recite a size range of 100-700 nm for the carbon nanoparticles. The size range of He shares a value with the nanoparticle size range recited in instant claims 1 and 26, and so a prima facie case of obviousness exists, as noted in MPEP § 2144.05 (I). Even if, arguendo, Applicant amended the claims to exclude all sizes that correspond with the particle sizes taught by He, MPEP § 2144.04 (IV)(A) states that changes in size are routine expedients that require only ordinary skill in the art. As such, an amendment to limit the size of the carbon nanoparticles would likely be obvious in view of Levy and He in the absence of a showing of the criticality of the size of the nanoparticles, such as the demonstration of an unexpected benefit that is commensurate in scope with the claimed invention.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                             
06/23/2021